ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1998-08-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

DIFFERENCE RELATING TO IMMUNITY FROM
LEGAL PROCESS OF A SPECIAL RAPPORTEUR
OF THE COMMISSION ON HUMAN RIGHTS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 10 AUGUST 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DIFFEREND RELATIF À L'IMMUNITÉ
DE JURIDICTION D’UN RAPPORTEUR SPECIAL
DE LA COMMISSION DES DROITS DE L'HOMME

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 10 AOUT 1998
Official citation:

Difference Relating to Immunity from Legal Process of a
Special Rapporteur of the Commission on Human Rights,
Order of 10 August 1998, I.C.J. Reports 1998, p. 423

Mode officiel de citation:

Différend relatif à l'immunité de juridiction d’un rapporteur spécial
de la Commission des droits de l'homme, ordonnance du 10 août 1998,
CIS. Recueil 1998, p. 423

 

Sales number
ISSN 0074-4441 N° de vente: 71 1
ISBN 92-1-070779-6

 

 

 
423

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
10 August
General List
No. 100 10 August 1998

DIFFERENCE RELATING TO IMMUNITY FROM
LEGAL PROCESS OF A SPECIAL RAPPORTEUR
OF THE COMMISSION ON HUMAN RIGHTS

(REQUEST FOR ADVISORY OPINION)

ORDER

The senior judge, acting President of the International Court of Justice
under Article 13, paragraph 3, of the Rules of Court,

Having regard to Article 66, paragraphs 2 and 4, of the Statute of the
Court,

Whereas on 5 August 1998 the United Nations Economic and Social
Council adopted the following decision (decision 1998/297):

“The Economic and Social Council,

Having considered the note by the Secretary-General on the privi-
leges and immunities of the Special Rapporteur of the Commission
on Human Rights on the independence of judges and lawyers’,

Considering that a difference has arisen between the United
Nations and the Government of Malaysia, within the meaning of
Section 30 of the Convention on the Privileges and Immunities of the
United Nations, with respect to the immunity from legal process of
Dato’ Param Cumaraswamy, the Special Rapporteur of the Commis-
sion on Human Rights on the independence of judges and lawyers,

Recalling General Assembly resolution 89 (I) of 11 December
1946, |

1. Requests on a priority basis, pursuant to Article 96, para-
graph 2, of the Charter of the United Nations and in accordance with

1 E/1998/94.
424 IMMUNITY FROM LEGAL PROCESS (ORDER 10 VIII 98)

General Assembly resolution 89 (I), an advisory opinion from the
International Court of Justice on the legal question of the applicabi-
lity of Article VI, Section 22, of the Convention on the Privileges and
Immunities of the United Nations in the case of Dato’ Param Cuma-
raswamy as Special Rapporteur of the Commission on Human Rights
on the independence of judges and lawyers, taking into account the
circumstances set out in paragraphs 1 to 15 of the note by the Secre-
tary-General’, and on the legal obligations of Malaysia in this case;

2. Calls upon the Government of Malaysia to ensure that all
judgements and proceedings in this matter in the Malaysian courts
are stayed pending receipt of the advisory opinion of the Interna-
tional Court of Justice, which shall be accepted as decisive by the
parties.

1 B/1998/94” ;

Whereas certified true copies of the English and French texts of that
decision, of the note by the Secretary-General referred to therein, and of the
Addendum thereto (E/1998/94 and Add.1) were transmitted to the Court
by a letter from the Secretary-General of the United Nations dated 7 August
1998 and received in the Registry by facsimile on 10 August 1998;

Whereas in fixing time-limits for the proceedings, it is necessary to bear
in mind that the request for opinion was expressed to be made “on a
priority basis”,

Decides that the United Nations and the States which are parties to
the Convention on the Privileges and Immunities of the United Nations
are likely to be able to furnish information on the question submitted to
the Court for advisory opinion;

Fixes 7 October 1998 as the time-limit within which written statements
on the question may be submitted to the Court in accordance with
Article 66, paragraph 2, of its Statute;

Fixes 6 November 1998 as the time-limit within which States and
organizations having presented written statements may submit written
comments on other written statements, in accordance with Article 66,
paragraph 4, of the Statute of the Court; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at

the Peace Palace, The Hague, this tenth day of August, one thousand
nine hundred and ninety-eight.

(Signed) Shigeru Opa,
Senior Judge.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
